                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
BRIAN ARMON DUCKSWORTH,

              Plaintiff,
      v.                                           Case No. 21-cv-197-pp

HANNAH UTTER
and JOHN/JANE DOES,

            Defendants,
______________________________________________________________________________

  ORDER DENYING PLAINTIFF’S MOTIONS TO AMEND AND SUPPLEMENT
 COMPLAINT (DKT. NOS. 8, 11, 14) AND DIRECTING PLAINTIFF TO FILE A
                      SECOND AMENDED COMPLAINT
______________________________________________________________________________

      On February 16, 2021, the plaintiff, a prisoner a Green Bay Correctional

Institution who is representing himself, filed a complaint against Hannah

Utter—the Health Services Manager at Green Bay—and several Doe

defendants. Dkt. No. 1. The complaint alleges that the defendants failed to

provide the plaintiff medical treatment for symptoms associated with COVID-

19. Id. at 2–3. Three days later, the court received from the plaintiff an

amended complaint. Dkt. No. 5. The amended complaint names the same

defendants and generally asserts the same allegations. Id. at 6–7. It differs from

the original complaint only in the relief sought and the phrasing of the

statement of the claim. Id. at 2.

      On March 1, 2021, the court received a motion from the plaintiff asking

“to file supplemental complaint.” Dkt. No. 8. The two-page supplemental

complaint seeks to add two new defendants and seeks to assert claims against

those two defendants for violating the plaintiff’s rights under the First

Amendment. Dkt. No. 8 at 1. The proposed supplemental complaint does not


                                         1
           Case 2:21-cv-00197-PP Filed 04/16/21 Page 1 of 5 Document 15
contain any of the information alleged in the original or first amended

complaint and does not discuss the plaintiff’s medical treatment claims against

Utter or the Doe defendants.

      Three days later, the court received from the plaintiff a second motion for

leave to amend; it sought to amend the original and supplemental complaint.

Dkt. No. 11. The proposed second amended complaint seeks to proceed on

claims against two members of the Green Bay business office who allegedly

refused to send the plaintiff’s six-month trust account statement to the court.

Dkt. No. 11-1. The proposed second amended complaint names defendant

Utter but not the Doe defendants or the defendants named in the proposed

supplemental complaint. The proposed second amended complaint does not

contain any of the claims or allegations from the original, proposed first

amended or proposed supplemental complaints.

      On March 24, 2021, the court received from the plaintiff a third motion

requesting leave to amend the complaint. Dkt. No. 14. The proposed third

amended complaint seeks to proceed against three new defendants and

proposes claims against those defendants under the First and Eighth

Amendments. Dkt. No. 14-1. The proposed third amended complaint does not

name any previously named defendant and does not contain the allegations or

claims from any previous complaint.

      Under Federal Rule of Civil Procedure 15, “[a] party may amend its

pleading once as a matter of course within” twenty-one days of service or

within twenty-one days after service of a responsive pleading. Fed. R. Civ. P.

15(a)(1). This court’s local rules require that any amendment “must reproduce

the entire pleading as amended, and may not incorporate any prior pleading by

reference.” Civil Local Rule 15(a) (E.D. Wis.). Even though the plaintiff is



                                         2
         Case 2:21-cv-00197-PP Filed 04/16/21 Page 2 of 5 Document 15
representing himself, he must comply with the court’s rules. See Hinterberger

v. City of Indianapolis, 966 F.3d 523, 528 (7th Cir. 2020) (“[D]istrict courts may

require strict compliance with their local rules.”); Smith v. Adams, 804 F. App’x

390, 391 (7th Cir. 2020) (same for pro se plaintiffs).

      The plaintiff’s first request to amend his complaint complied with the

national and local rules. He named the same defendants as he’d named in the

original complaint and alleged that they violated his rights for similar reasons

as alleged in his original complaint. The first amended complaint added details

to his statement of the claim and claim for relief.

      The subsequent proposed amended complaints do not comply with the

court’s local rules. Each seeks to add additional defendants and claims but

does not include the allegations or defendants in the original complaint or any

other complaint filed before it. “[W]hen a plaintiff files an amended complaint,

the new complaint supersedes all previous complaints and controls the case

from that point forward.” Massey v. Helman, 196 F.3d 727, 735 (7th Cir. 1999)

(citing Carver v. Condie, 169 F.3d 469, 472 (7th Cir. 1999)). That means that if

the court were to grant the plaintiff’s requests to amend his complaint, the

operative complaint would be the most recently filed third amended complaint.

The proposed third amended complaint does not incorporate the previously

filed complaints, defendants and claims by reference. The court would dismiss

all other claims and defendants because the plaintiff did not reallege those

claims or name those defendants in his most recent proposed third amended

complaint—a result the plaintiff likely did not intend.

      It appears that rather than proposing a comprehensive amended

complaint alleging all claims against all defendants, the plaintiff is attempting

to amend his complaint piecemeal—a new defendant here, a new claim there,



                                         3
         Case 2:21-cv-00197-PP Filed 04/16/21 Page 3 of 5 Document 15
bit by bit in different pleadings. The rules do not allow such piecemeal

amendments. See Civil L. R. 15(a); Markovic v. Milwaukee Secure Det. Facility,

No. 19-CV-675-JPS, 2019 WL 6729198, at *1 (E.D. Wis. Dec. 11, 2019);

Jenkins v. City of Kenosha, No. 17-CV-1779-JPS, 2018 WL 2727904, at *3

(E.D. Wis. June 6, 2018).

      The court assumes that the plaintiff does not want to abandon the earlier

claims or dismiss the other defendants. But the court will not permit the

plaintiff to litigate this lawsuit through four separate pleadings. For the

convenience of the court and the parties, the court will treat the first amended

complaint (Dkt. No. 5) as the operative complaint but will deny the other

motions to supplement or amend the complaint. The court will give the plaintiff

an opportunity to file a comprehensive second amended complaint that

includes all the claims the plaintiff wants to pursue against all the defendants

he wants to sue. The second amended complaint does not need to be long or to

contain legal language or citations to statutes or cases. It does need to give the

court and each defendant notice of what each defendant allegedly did or did

not do to violate the plaintiff’s rights.

      The court is enclosing a blank amended complaint form. The plaintiff

must list all the defendants in the caption of his second amended complaint.

He should use the spaces on pages two and three to allege the key facts that

give rise to the claims he wishes to bring, and to describe which defendants he

believes committed the violations that relate to each claim. If he needs more

space, the plaintiff may use up to five additional sheets of paper, double-

spaced. The plaintiff must include only those facts necessary for the court to

assess his claims. The second amended complaint will take the place of all

prior complaints and must be complete in itself, without reference to the prior



                                            4
         Case 2:21-cv-00197-PP Filed 04/16/21 Page 4 of 5 Document 15
complaints or motions. The court will not consider any claim or defendant not

included in the second amended complaint.

      If the court does not receive the second amended complaint by the

deadline provided below, the court will screen the plaintiff’s first amended

complaint (Dkt. No. 5) and will not allow the plaintiff to proceed against any

defendant not named in that amended complaint or on any claim not alleged in

that amended complaint.

      The court ORDERS that by the end of the day on June 4, 2021, the

plaintiff must file a second amended complaint that complies with this order. If

the plaintiff files the second amended complaint in time for the court to receive

it by the end of the day on June 4, 2021, the court will screen it. If the court

does not receive the second amended complaint by the end of the day on June

4, 2021, the court will screen the first amended complaint (Dkt. No. 5) and will

not allow the plaintiff to proceed on any claims or against any defendant not

included in that complaint.

      The court ORDERS that the plaintiff’s motions to supplement or amend

his complaint are DENIED. Dkt. Nos. 8, 11, 14.

      Dated in Milwaukee, Wisconsin this 16th day of April, 2021.

                                         BY THE COURT:



                                         HON. PAMELA PEPPER
                                         Chief United States District Judge




                                         5
         Case 2:21-cv-00197-PP Filed 04/16/21 Page 5 of 5 Document 15
